IN THE SUPREME COURT OF THE STATE OF NEVADA


                 EQUITYTHINK, LLC, A NEVADA                            No. 68829
                 LIMITED LIABILTIY COMPANY,

                               vs.
                                    Appellant,                               FILED
                 B+H INVESTMENTS, LLC, A NEW                                  JUN 0 3 2016
                 MEXICO LIABILITY COMPANY,
                                    Respondent.

                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed. The parties shall bear their own costs
                 and attorney fees. NRAP 42(b).
                             It is so ORDERED.



                                                    CLERK OF THE SUPREME COURT
                                                    TRACE K. LINDEZ z

                                                        9 f(
                                                          41
                                                           1414L-1




                 cc:   Hon. Leon Aberasturi, District Judge
                       Lansford W. Leavitt, Settlement Judge
                       Woodburn & Wedge
                       McDonald Carano Wilson LLP/Reno
                       Third District Court Clerk




 SUPREME COURT
            OF
     NEVADA



CLERK'S ORDER

             e
 0E0-15%7

                                                                             /(0-1759v